Citation Nr: 1718538	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  04-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.

[The issues of service connection for an acquired psychiatric disorder, an increased evaluation for Raynaud's disease of the left foot, and entitlement to a total disability evaluation based upon individual unemployability are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Joseph E. McKinney, Attorney at Law



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to November 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Veteran completed and signed VA Form 21-22a, appointing J. McKinney as his representative limited to the two issues addressed herein.  In September 2016 a different attorney, L.C., submitted a signed fee agreement purporting to represent the Veteran with respect to all issues before VA and/or the Court of Appeals for Veterans Claims (Court).  In May 2017, the Board sought clarification from the Veteran, and received confirmation that he wishes to maintain two separate representatives.  As such, the Board must address issues for which the Veteran is represented by different representatives in separate decisions.

This case was previously before the Board in April 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2015 remand, the Veteran was provided VA examinations addressing the nature and etiology of his claimed lumbar spine and left hip disabilities.  However, the opinions provided within these examinations are inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, with respect to a lumbar spine disability, the VA examiner noted the Veteran's low back condition developed after discharge from the military, with symptoms occurring in 1988.  However, the VA examiner failed to address multiple documented reports of low back pain in service as well as the Veteran's assertion of a continuity of symptomatology as it pertains to degenerative arthritis of the spine.  With respect to the left hip, the examiner provided no rationale for a negative opinion regarding direct service connection, again failing to address documented reports of in-service left hip pain.  Finally, while the examiner did provide an opinion relating the Veteran's left hip disability to his lumbar spine, no opinion was offered regarding the Veteran's assertion that his lumbar spine and/or left hip disabilities may be secondary to his service-connected Raynaud's disease and cold injuries of the lower extremities.  As such, a remand is required to obtain an adequate opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the December 2015 VA examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to address each of the following with respect to both a lumbar spine and left hip disability: 
a. Is it at least as likely as not (probability of at least 50 percent) that any current lumbar spine or left hip disability had its onset or is otherwise etiologically related to the Veteran's period of active service?  

In offering this opinion, the examiner must address the following:

i. the Veteran's assertions regarding his in-service injuries and symptomatology, documented in-service findings, and assertions of continuity of symptomatology since service as it pertains to arthritis;

ii. A November 2006 medical statement indicating an early back injury in service is likely to result in and promote degeneration of the spinal structure.
  
b. Is it at least as likely as not (probability of at least 50 percent) that any current lumbar spine or left hip disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected Raynaud's disease and cold injuries of the lower extremities?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. Review the addendum VA opinions and ensure that they are in complete compliance with this REMAND, and that the VA examiner has documented consideration of all records contained in the virtual claims file, as appropriate.  If the examination report is deficient in any manner, implement appropriate corrective procedures.

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  The case should then return to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

